Citation Nr: 1042158	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-28 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for deviated nasal septum.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from June 2001 to June 2006.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

After reviewing the Veteran's claims file, the Board finds there 
is a further duty to assist the Veteran in this matter.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In August 2006, the Veteran underwent a QTC medical examination.  
The examination report noted the Veteran's history of difficulty 
breathing through his nose as a result of inservice boxing and 
other activities.  In discussing this history, the QTC examiner 
stated, "the functional impairment is difficulty breathing 
through nose and sleeping."  A physical examination of the 
Veteran was conducted.  The report then concluded that there was 
no pathology to render a diagnosis of deviated nasal septum.

As noted by the Veteran's representative in its August 2010 
Informal Hearing Presentation, the Veteran's claims folder was 
not available to the QTC examiner in August 2006.  Thus, the QTC 
examiner was not aware of the significant inservice treatment 
received by the Veteran relating to this condition, including 
having undergone a septinoplasty, and consequently, the QTC 
examination findings are unreliable.

Accepting this argument, the Board finds the VA's QTC examination 
to be inadequate, and that a new VA examination must be provided 
to the Veteran in order to determine if any relationship exists 
between any current nose disorder found and the Veteran's 
military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (if VA provides the Veteran with an examination in a 
service connection claim, the examination must be adequate); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau 
v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding 
that a layperson is competent to identify observable symptoms).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his deviated nasal septum 
since his discharge from the service in 
June 2006.  Based on his response, the RO 
must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment sources.  
All attempts to secure this evidence must 
be documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  Thereafter, the RO must afford the 
Veteran the appropriate VA examination to 
determine the existence and etiology of any 
current residuals of a deviated nasal 
septum found.  The claims file must be made 
available to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail and correlated 
to a specific diagnosis.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post-service treatment records, 
and with consideration of the Veteran's 
statements as to observable symptoms, the 
examiner must identify any current 
residuals of a deviated nasal septum found, 
and provide an opinion as to whether any 
identified condition was caused by or 
aggravated by his military service, or to 
any incident therein.  The examiner is 
specifically referred to inservice 
treatment reports dated February 23, 2005; 
March 8, 2005; April 27, 2005; July 22, 
2005; March 8, 2005; and November 7, 2005.  
A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  A complete rationale for all 
opinions must be provided.  The report must 
be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled VA examination, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim on appeal must be 
readjudicated.  If it remains denied, a 
supplemental statement of the case 
addressing all evidence received since the 
August 2008 statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


